FOOTE, C.
The original petition in this case for leave to prove a bill of exceptions, and to have the same certified as correct, under section 652, Code of Civil Procedure, was heretofore held insufficient by this court, and leave given to file an amended petition. That petition as filed has annexed thereto, and made a part thereof, as an exhibit, a writing containing the evidence, rulings, and exceptions taken on the hearing of the application for letters of guardianship of the minors in the court below. In the former opinion of this court the first petition was adjudged insufficient for the reason that it did not “set forth the exceptions taken, and the evidence in support thereof, ’ ’ in the court below: 68 Cal. 413, 9 Pac. 456. The petition now under consideration appears to contain all that which this court has declared requisite, and due notice of the application has been given to the trial judge. Hence the demurrer herein filed should be overruled and the respondents given leave to answer.
We concur: Searls, C.; Belcher, C. C.
By the COURT.—For the reasons given in the foregoing opinion the demurrer is overruled, with leave to respondents to answer.